Order entered January 24, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01271-CV

                              ROBERT J. SHUMAKE, Appellant

                                                V.

                                   LUIS BARBOSA, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-04425-E

                                            ORDER
        Before the Court is appellant’s January 22, 2020 first motion for extension of time to file

his brief. We GRANT the motion and ORDER the brief be filed no later than February 24,

2020.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE